Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/22/2022 has been entered. Claims 1-11 and 14-20 remain pending in this application, claims 1, 5-6, 9-10, 14, and 17-20 have been amended. Applicant's amendments to the abstract, specification, have overcome each and every objection 112(a) rejection, and 112(b) rejection set forth in the Non-Final Office Action mailed 03/24/2022.

Allowable Subject Matter
Claims 1-11 and 14-20 are allowed. 

The following is an examiner’s statement of reasons for allowance:
Nomura (WO2016084498A1) discloses a tracking processing device and tracking processing method. Lemoine (US 2017/0254894 A1) discloses a method for managing crossovers in the tracking of mobile objects, and associated device. Nakahama (CN 102062854 A) discloses a signal processing device, radar apparatus and signal processing program.

Regarding claims 1-11 and 14-20, none of the prior arts of record, either individually or in combination disclose the claim limitations.

Response to Arguments
Applicant’s arguments, filed 06/22/2022, with respect to 35 U.S.C. 112(a) issues have been fully considered and are persuasive. The rejection of claims 1 and 14 and their dependent claims 2-13 and 15-20 with respect to 35 U.S.C. 112(a) written description has been withdrawn.

Applicant’s arguments, filed 06/22/2022, with respect to 35 U.S.C. 112(b) issues have been fully considered and are persuasive in consideration of amendments made by Applicant. The rejection of claims 1, 4-11, and 13-20 and their dependent claims 2-13 and 15-20 with respect to 35 U.S.C. 112(b) has been withdrawn.

Applicant’s arguments, filed 06/22/2022, with respect to 35 U.S.C. 103 issues have been fully considered and are persuasive in consideration of amendments made by Applicant. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                        

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648